DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 7 and 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10831048. 
Regarding claim 1, Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is anticipated the patent.  The patent discloses  display device used in a hand-held electronic device comprising: a first substrate (first substrate) ; a second substrate (second substrate) opposed to the first substrate; a polarizing plate (second polarizing plate) provided on the second substrate; and a protective plate (protective plate) provided on the polarizing plate; wherein the protective plate is a protective cover of the hand-held electronic device (cover of hand-held electronic device), the first substrate and the second substrate are adhered to each other (first and second substrate are bonded to each other by a sealing member), the polarizing plate is adhered to the second surface of the protective plate without an air layer (second polarizing plate is bonded to the second surface of the protective plate without an air layer), and a thickness from the first substrate to the protective plate is no greater than 2 mm (thickness of fourth surface of first polarizing plate to first surface of the protective plate is no greater than 2 mm  since the first polarizing plate is found below the first substrate this limitation is met).
Regarding claim 10, the explicitly teaches all the limitations of the claim except a thickness of one of the first substrate and the second substrate is thinner than a thickness of the other of the first substrate and the second substrate.  However since the claim does not disclose a minimum thickness difference any two substrates will have an unequal thickness due to manufacturing tolerances as even a 
Claims 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5  of U.S. Patent No. 10831048. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is anticipated the patent as the patent recites a thickness of one of the first substrate and the second substrate is no greater than 0.5 mm
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10831048 in view of Joten US 2005/0052591.
Regarding claim 11, the patent anticipates all the limitations of claim 11 except the display device according to claim 1, further comprising a phase difference plate provided on the second substrate, wherein the phase difference plate is located between the second substrate and the polarizing plate.  Joten teaches a phase difference plate provided on the second substrate, wherein the phase difference plate (see cover figure 62)  is located between the second substrate (30) and the polarizing plate (61) for improving viewing angle (see [0007]-[0009]).  Therefore, it would have been obvious to modify the patent in view of Joten to improve viewing angle.
Allowable Subject Matter
Claims 1-6 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1-6, the prior art does not teach the combination of protective plate is a protective cover of the hand-held electronic device, the protective plate has a first surface and a second surface .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871